On May 3, 1979 this court entered substantially identical orders in the two cases identified above, except for the *742paragraphs stating the amounts of recovery and the interest. These paragraphs are set forth below individually.
Pursuant to a stipulation of the parties, partial judgment was entered for the plaintiffs as follows:
The amount of $10,809,205.83, such sum being the applicable contract price for the amount of helium delivered and accepted pursuant to the contract in suit from July 1, 1972 through April 4, 1973, at 8:30 a.m., in the amount of $7,763,596.60 (principal amount) and the amount of $3,045,609.23, representing the contract interest owed by defendant which has accrued through January 31, 1979, as set forth in the "Statement of Accounting” stipulated as true and correct by the parties and which statement shall constitute part of this judgment; plus
Interest accruing from February 1, 1979 on the principal amount stated in paragraph 1 hereof at the applicable rate or rates as provided in Article 9.6 of the Helium Purchase Contract to the date of payment thereof at the rate of $1,434.01 per day as set forth in the "Schedule of Accruing Interest Rates from February 1, 1979,” which recommendation is adopted by the court. (Case No. 138-75)
The amount of $16,922,423.99, such sum being the applicable contract price for the amount of helium delivered and accepted pursuant to the contract from July 1, 1972 to April 4, 1973, in the amount of $12,328,732.14 (principal amount) and the amount of $4,593,691.85, representing the contract interest owed by defendant which has accrued through January 31, 1979, as set forth in the "Statement of Account” stipulated as true and correct by the parties and which statement shall constitute part of this judgment; plus
Interest accruing from February 1, 1979, on the principal amount stated in paragraph 1 hereof at the applicable rate or rates as provided in Article 9.6 of the Helium Purchase Contract to the date of payment thereof at the rate of $2,106.34 per day as set forth in the "Schedule of Accruing Interest Rates from February 1, 1979,” which schedule shall constitute part of this judgment, which recommendation is adopted by the court. (Case No. 158-75)
These partial judgments are entered without prejudice to the adjudication of any issues, claims, or defenses asserted by the parties and not adjudicated by this court in its *743decision of October 20, 1976. Neither the entry of these partial judgments nor the payment thereof shall operate to discharge or release, either in whole or in part, any of such remaining claims or demands against the defendant.
The schedules of accruing interest rates from February 1, 1979 and exhibits referred to in the foregoing order may be found in the official files in the Clerks Office of the Court of Claims. The amounts and rates set forth are calculated in accordance with Paragraph 9.6 of the Contract for the Sale and Purchase of a Helium Gas Mixture between the two claimants and the United States of America dated August 22, 1961 (Case No. 138-75) and October 13, 1961 (Case No. 158-75).